DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Guynn on May 19, 2021.
 	The following amendments were discussed and agreed to by Applicant. The claims should read as follows:

(Proposed Examiner Amendment) A composition comprising:
at least one ketone body component selected from one or more beta-hydroxybutyrate (BHB) salts, one or more BHB esters, BHB acid, one or more acetoacetate salts, acetoacetic acid, and combinations thereof, wherein the one or more beta-hydroxybutyrate (BHB) salts are selected from the group consisting of alkali metal BHB salts, alkaline earth metal BHB salts, and amino acid BHB salts; and
,
wherein the composition is in a dosage form that provides from about 0.5 gram to about 50 grams of the ketone body component and about 3 mg to about 1 gram of the CBD,
wherein the composition includes a ratio of the ketone body component to the CBD in a range about 6:1 to about 6,000:1 by weight.

(Cancelled) 

(Previously Presented) The composition of claim 1, further comprising one or more additional cannabinoid compounds derived from the cannabis plant selected from tetrahydrocannabivarin (THCV), cannabigerol (CBG), cannabidivarin (CBDV), cannabichromene (CBC), cannabinol (CBN), cannabielsoin (CBE), tetrahydrocannabinol (THC), iso-THC, cannabicyclol (CBL), cannabicitran (CBT), cannabivarin (CBV), cannabichromevarin THC (CBCV), cannabigerovarin (CBGV), cannabigerol monomethyl ether (CBGM), a carboxylic acid form of a cannabinoid, and combinations thereof.

(Cancelled) 

(Previously Presented) The composition of claim 1, further comprising one or more components selected from 1,3-butanediol, a fatty acid, an ester of the fatty acid, a medium chain fatty acid, an ester of the medium chain fatty acid, a short chain fatty acid, or an ester of the short chain fatty acid.

(Cancelled) 

(Original) The composition of claim 1, wherein the composition is provided in solid or powder form.

(Original) The composition of claim 1, wherein the composition is provided in liquid form.

(Proposed Examiner Amendment) The composition of claim 1, wherein the dosage form provides from about 1 gram to about 40 grams of the ketone body component and about 10 mg to about 600 mg of the CBD.

(Cancelled) 

(Original) The composition of claim 1, further comprising a pharmaceutically or dietetically acceptable carrier.

(Proposed Examiner Amendment) A composition comprising:
a ketone body component selected from beta-hydroxybutyrate (BHB) salts, BHB esters, BHB acid, acetoacetate salts, acetoacetic acid, and combinations thereof; and
cannabidiol (CBD),
wherein the composition is in an oral dosage form that provides a unit dose of about 0.5 grams to about 50 grams of the ketone body component and a unit dose of about 3 mg to about 1 gram of the CBD,
wherein the composition includes a ratio of the ketone body component to the CBD in a range about 6:1 to about 6,000:1 by weight.

(Proposed Examiner Amendment) The composition of claim 12, wherein the composition includes a ratio of the ketone body component to the CBD in a range about 9:1 to about 4,000:1 by weight.

(Cancelled) 

(Cancelled) 

(Proposed Examiner Amendment) A kit for administering ketone bodies and cannabidiol (CBD) to a mammal, comprising:

a ketone body component selected from beta-hydroxybutyrate (BHB) salts, BHB esters, BHB acid, acetoacetate salts, acetoacetic acid, and combinations thereof; and 
CBD,
wherein the composition includes a ratio of the ketone body component to the CBD in a range about 6:1 to about 6,000:1 by weight; 
a container in which the composition is placed; and
a measuring device configured to hold therein a unit dose, or fraction thereof, of the composition, wherein a unit dose of the composition contains about 0.5 gram to about 50 grams of the ketone body component and about 3 mg to about 1 gram of the CBD.

(Previously Presented) The kit of claim 16, wherein a unit dose of the composition contains about 1 gram to about 40 grams of the ketone body component and about 10 mg to about 600 mg of the CBD. 

(Cancelled) 

(Previously Presented) The composition of claim 12, wherein the unit dose of the composition when administered to a mammal provides one or more of homeostasis promotion, neuroprotection, memory enhancement, an anxiolytic effect, an anti-depressant effect, an anti-inflammatory effect, an analgesic effect, an antioxidant effect, blood pressure modulation, heart rate modulation, an anti-tumorigenic effect, a longevity promoting effect, weight loss, fat loss, appetite suppression, fat browning, increased lipolysis, or sleep promotion.

(Previously Presented) The composition of claim 1, wherein the CBD functions to counteract serotonin reduction associated with administration of the ketone body component.

 	(Cancelled) 

(Previously Presented) The composition of claim 1, wherein the ketone body component increases the pharmacokinetic utilization of the CBD relative to pharmacokinetic utilization of the CBD in the absence of the ketone body component. 

(Previously Presented) The composition of claim 1, wherein the composition when administered to a mammal accelerates the production of endogenous ketones in the subject as a result of increased availability of ketone body precursors. 

(Cancelled)

(Cancelled)

(Previously Presented) The composition of claim 1, wherein the composition when administered to a mammal enhances function of the endocannabinoid system in the mammal.

(Proposed Examiner Amendment) The composition of claim 1, wherein the dosage form is configured to be administered by one or more of ingestion, intragastric, injection, topical, inhalation, oral mucosal, rectal, vaginal, or parenteral. 

(Proposed Examiner Amendment) The composition of claim 1, wherein the composition includes a ratio of the ketone body component to CBD in a range about 9:1 to about 4,000:1 by weight.

(Proposed Examiner Amendment) The kit of claim 16, wherein the composition includes a ratio of the ketone body component to CBD in a range about 9:1 to about 4,000:1 by weight.


Reasons for Allowance
 The claimed invention of “composition comprising: at least one ketone body component selected from one or more beta-hydroxybutyrate (BHB) salts, one or more BHB esters, BHB acid, one or more acetoacetate salts, acetoacetic acid, and combinations thereof, wherein the one or more beta-hydroxybutyrate (BHB) salts are selected from the group consisting of alkali metal BHB salts, alkaline earth metal BHB salts, and amino acid BHB salts; and cannabidiol (CBD), wherein the composition is in a dosage form that provides from about 0.5 gram to about 50 grams of the ketone body component and about 3 mg to about 1 gram of the CBD, wherein the composition includes a ratio of the ketone body component to the CBD in a range about 6:1 to about 6,000:1 by weight” is novel and non-obvious. The closest prior art is due to Aung-Din (US 2016/0256411) of record. Aung-Din a method for the treatment of seizures; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues: spasticity; weakness; pain, including radiculopathy and neuropathy; numbness; anxiety and other mood disorders; hypertension; Parkinson's disease; insomnia; as well as any other disease or condition that may be treated with a cannabinoid. Aung-Din further teaches penetration enhancers useful in the formulations among which acetoacetic ester is taught among a list of other agents. Applicant has deleted acetoacetic ester from the instant claims, therefore the Aung-Din rejection is overcome. Additionally, Applicant has amended the claims wherein the composition is in a dosage form that provides from about 0.5 gram to about 50 grams of the ketone body component and about 3 mg to about 1 gram of the CBD, wherein the composition includes a ratio of the ketone body component to the CBD in a range about 6:1 to about 6,000:1 by weight. Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 3, 5, 7-9, 11-13, 16, 17, 19, 20, 22, 23, and 26-29 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627